Citation Nr: 1537671	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, claimed as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for type II, diabetes mellitus and hypertension.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran stepped foot in Vietnam during active service in 1968.

2.  The Veteran's currently diagnosed diabetes mellitus, type II, is presumed to be due to exposure to herbicides during service in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or caused by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain diseases enumerated in 38 C.F.R. § 3.309(e), including diabetes mellitus, type II, may be established as presumptively due to herbicide exposure during service in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i).  Service in Vietnam includes service in the waters offshore, or service in other locations, if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  

Once it is established that a claimant has been exposed to herbicides, a listed disease will be presumed service-connected due to herbicide exposure during service if it manifests to a compensable degree at any time, even though there was no record of such disease during service.  38 C.F.R. § 3.309(e).

The Veteran served aboard the USS Ranger from 1965 to 1970.  During this period, the USS Ranger completed several combat tours in the Gulf of Tokin off the coast of Vietnam.  The Veteran was awarded the Republic of Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and the Armed Forces Expeditionary Medal for his service aboard the USS Ranger during this period.

The Veteran reports that in 1968, he flew from the USS Ranger to Da Nang, Vietnam, to catch a flight to Clark Air Force Base in the Philippines; and returned to the ship via same route when his leave ended.  His account is credible.  There is nothing to contradict his report, and it is otherwise consistent with the circumstances of his service.  Any remaining reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.102.  

Thus, entitlement to service connection for diabetes mellitus, type II, is warranted on a presumptive basis due to herbicide exposure in the Republic of Vietnam during a qualifying period.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.


REMAND

VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with military service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has been diagnosed as having hypertension; therefore, there is competent evidence of a current disability.  There is also evidence that this disability may be associated with the Veteran's service, as his service treatment records include numerous elevated blood pressure readings over the course of his 26 year military career.  He is also now entitled to service connection for diabetes mellitus, type II, a disease that has been linked to hypertensive complications.

The Veteran has not been provided an examination that addresses direct or secondary service connection for his currently diagnosed hypertension, even though there is evidence that suggests it may be associated with service or a service-connected disability.  As such, a VA examination is necessary to make a fully informed decision on the Veteran's claim.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether his current hypertension is related to service or a service connected disease or disability.  The claims folder must be reviewed by the examiner.

The examiner must address the following:

(a)	Is it at least as likely as not (a 50 percent or greater probability) that hypertension had its onset in service or is otherwise the result of a disease or injury in service?

The examiner should note the elevated blood pressure readings in service.

(b)	Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is proximately due to a service-connected disability, to include diabetes mellitus, type II?

(c)	Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was aggravated beyond the normal course of the condition by a service-connected disability or disabilities to include diabetes mellitus, type II?  If so, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation?

The examiner should provide reasons for all opinions.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should indicate whether the inability to provide the requested opinion is due to the limits of the examiner's knowledge; the limits of medical knowledge in general; or whether there is specific evidence, which if obtained, would permit the opinion to be provided.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


